DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3 – 8, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemirofsky et al. (Pub No US 2007/0199031) in view of Clark (Pub No US 2007/0089158) Hereinafter, referenced as Nemirofsky and Clark, respectively.

Regarding claim 1, Nemirofsky discloses a method for use in providing information to users of an internet protocol network, comprising the steps of:
receiving, from a mobile device (e.g. mobile device 90) of said internet protocol network (Paragraph [0015] figure 1), request information regarding an indication of interest specific to a network user, said indication being associated with delivery of first broadcast content to said network user (Paragraphs [0044] [0048] figure 6; viewer look up request 302, e.g. query, regarding an object of interest);
using a data structure (e.g. lookup system 50) remote from said mobile device for receiving said request information, processing said request information to obtain information concerning said first broadcast content, and making an association of said request information to a first information provider (Paragraphs [0006] [0018] [0019] figure 1; process user query for object of interest in order to find related information. 
and based on said association, providing information of said first information provider from a remote location to said network user (Paragraphs [0050] [0051] figure 6; transmitting found object information 316 back to the user);
wherein said step of receiving comprises processing a communication from said mobile device based on an input from the network user received via the mobile device (Paragraphs [0034] [0037] figures 1 and 2; user input on mobile device 90 to request information of a selected object).
However, it is noted that Nemirofsky is silent to explicitly disclose providing information of said first information provider from a remote location to a network platform separate from said mobile device, wherein said information of said first information provider is indexed to said network user such that said information of said first provider can be accessed by said network user at a time separate from a time of delivery of said first broadcast network and via a device different than said mobile device.
	Nevertheless, in a similar field of endeavor Clark discloses providing information (e.g. request supplemental data 168) of said first information provider from a remote location to a network platform (e.g. email server 22c) separate from said mobile device (Paragraph [0046] figure 5B; e.g. television display 20 which may be a cellular phone), wherein said information of said first information provider is indexed to said network user (Paragraph [0085] figures 5B and 15; media recipient's email address) such that said information of said first provider can be accessed by said network user at a time 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify and improve Nemirofsky by specifically providing the elements mentioned above, as taught by Clark, for the predictable result of providing access to metadata information about a program through email, which allows the user to access the metadata information from any location with internet access.

Regarding claim 3, Nemirofsky and Clark disclose a method as set forth in claim 1; moreover, Nemirofsky discloses that said mobile device is a smart phone (Paragraph [0017] figure 1; client device 90 may be a PDA, mobile phone). 

Regarding claim 4, Nemirofsky and Clark disclose a method as set forth in claim 1; moreover, Nemirofsky discloses said request information identifies a time of said input and a content stream of said first broadcast content (Paragraph [0048]; the user request query comprises broadcast station identifier, channel identifier, time, etc.).

claim 5, Nemirofsky and Clark disclose a method as set forth in claim 1; moreover, Nemirofsky discloses that said request information identified said first broadcast content (Paragraph [0048]; the user request query comprises broadcast program identifier, channel identifier, time, etc.).

Regarding claim 6, Nemirofsky and Clark disclose a method as set forth in claim 1; moreover, Nemirofsky discloses that said step of providing information of said first information provider comprises delivering said information to said network user (Paragraphs [0050] [0051] figure 6; transmitting found object information 316 back to the user).

Regarding claim 7, Nemirofsky and Clark disclose a method as set forth in claim 6; moreover, Nemirofsky discloses that said information is delivered to said network user via a communications network different than said internet protocol network (Paragraphs [0050] [0051] figure 6; transmitting found object information 316 back to the user, e.g. email).

Regarding claim 8, Nemirofsky and Clark disclose a method as set forth in claim 7; moreover, Nemirofsky discloses that said information is delivered to said network user via one of access through a web-portal, e-mail, direct mail, or telephone (Paragraphs [0050] [0051] figure 6; transmitting found object information 316 back to the user, e.g. email).

claim 10, Nemirofsky and Clark disclose a method as set forth in claim 1; moreover, Nemirofsky discloses that said mobile device is associated with multiple users and said method further comprises identifying said network user associated with said input from among said multiple users (Paragraph [0048], figure 6; user lookup request may include a user identifier).

Regarding claim 11, Nemirofsky and Clark disclose a method as set forth in claim 1; moreover, Nemirofsky discloses that said first broadcast content is an advertisement (Paragraph [0047]; advertisement). 


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemirofsky and Clark further in view of Voyticky et al. (Patent No US 6,438,751). Hereinafter, referenced as Voyticky.

Regarding claim 9, Nemirofsky and Clark disclose a method as set forth in claim 1; moreover, Nemirofsky discloses said step of providing information comprises forwarding information (Paragraphs [0050] [0051] figure 6; transmitting found object information 316 back to the user, e.g. email).
However, it is noted that Nemirofsky and Clark are silent to explicitly disclose that said step of providing information comprises forwarding information regarding said 
Nevertheless, in a similar field of endeavor Voyticky discloses that said step of providing information comprises forwarding information regarding said request to an agent for contacting said network user on behalf of said first information provider (Col. 6 lines 9-27; information is forwarded to a central server, e.g. agent, which determines as assortment of products to offer to the viewer and contact the viewer over the home computer 106 to present the determined products).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nemirofsky and Clark by specifically providing the elements mentioned above, as taught by Voyticky, for the predictable result of transmitting less intrusive advertisement content over the internet and facilitating sales transactions over the same (Voyticky - col. 1 lines 60-64). 



Claims 12, 14, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemirofsky and Clark further in view of  Haeuser et al. (Pub No US 2007/0294721). Hereinafter, referenced as Haeuser.

Regarding claim 12, Nemirofsky and Clark disclose a method as set forth in claim 11; moreover, Nemirofsky discloses delivering said advertisement (Paragraph [0047]; advertisement). 
 Nemirofsky and Clark are silent to explicitly disclose that said advertisement is delivered during a break in programming.
Nevertheless, in a similar field of endeavor Haeuser discloses that said advertisement is delivered during a break in programming (Paragraphs [0013] [0045] [0055] figure 3; targeted advertisement 340 at inserted as advertisement insertion points, e.g. cue tones, in the program).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nemirofsky and Clark by specifically providing the elements mentioned above, as taught by Haeuser, for the predictable result of targeting tailored commercials to specific users during commercial breaks, increasing the effectiveness of the advertised content.

Regarding claim 14, Nemirofsky and Clark disclose a method as set forth in claim 1; moreover, Nemirofsky discloses delivering said advertisement to said mobile device (see claim 1). 
However, it is noted that Nemirofsky and Clark are silent to explicitly disclose the step of receiving, from said device of said internet protocol network, one or more signals regarding a consumption status of said first broadcast content.
Nevertheless, in a similar field of endeavor Haeuser discloses the step of receiving, from said device of said internet protocol network (e.g. IPTV), one or more signals regarding a consumption status of said first broadcast content (Paragraphs [0038] [0048] [0061]; providing user viewing habits and user preferences or interests based on usage information).


Regarding claim 15, Nemirofsky, Clark and Haeuser disclose a method as set forth in claim 14; however, it is noted that Nemirofsky and Clark are silent to explicitly disclose that said first broadcast content is an advertisement targeted to said network user.
Nevertheless, in a similar field of endeavor Haeuser discloses that said first broadcast content is an advertisement targeted to said network user (Paragraphs [0013] [0055] figure 3; targeted advertisement 340).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nemirofsky and Clark by specifically providing the elements mentioned above, as taught by Haeuser, for the predictable result of targeting tailored commercials to specific users during commercial breaks, increasing the effectiveness of the advertised content.

Regarding claim 18, Nemirofsky, Clark and Haeuser disclose a method as set forth in claim 14; however, it is noted that Nemirofsky and Clark are silent to explicitly disclose the step of collecting, via a platform of said internet protocol network, consumer behavior information associated with said network user.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nemirofsky and Clark by specifically providing the elements mentioned above, as taught by Haeuser, for the predictable result of targeting tailored commercials to specific users during commercial breaks, increasing the effectiveness of the advertised content.


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemirofsky, Clark and Haeuser further in view of Sie et al. (Pub No US 2003/0233656). Hereinafter, referenced as Sie.

Regarding claim 17, Nemirofsky, Clark and Haeuser disclose a method as set forth in claim 14; moreover, Haeuser discloses said consumption status (Paragraphs [0038] [0048] [0061]; providing user viewing habits and user preferences or interests based on usage information).
However, it is noted that Nemirofsky, Clark and Haeuser are silent to explicitly disclose that said consumption status of said first broadcast content comprises information regarding non-consumed first broadcast content, and further comprising the 
Nevertheless, in a similar field of endeavor Sie discloses that said consumption status of said first broadcast content comprises information regarding non-consumed first broadcast content, and further comprising the step of adjusting a billing value based at least in part on said non-consumed first broadcast content (Paragraph [0144] figure 21B; charging a user for each commercial skipped).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nemirofsky, Clark and Haeuser by specifically providing the elements mentioned above, as taught by Sie, for the predictable result of financially incentivizing users to not skip commercials, and collecting revenue even if the commercial is skipped.


Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemirofsky, Clark and Haeuser further in view of Alao et al. (Pub No US 2002/0108121). Hereinafter, referenced as Alao.

Regarding claim 19, Nemirofsky, Clark and Haeuser disclose a method as set forth in claim 18; moreover, Haeuser discloses said consumer behavior information (Paragraphs [0038] [0048] [0061]; providing user viewing habits and user preferences or interests based on usage information).
 Nemirofsky, Clark and Haeuser are silent to explicitly disclose that said consumer behavior information comprises information relating to purchasing decisions made by said network user.
Nevertheless, in a similar field of endeavor Alao discloses that said consumer behavior information comprises information relating to purchasing decisions made by said network user (Paragraph [0053]; purchase decisions are tracked by transaction database and are stored as part of the subscriber profile).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nemirofsky, Clark and Haeuser by specifically providing the elements mentioned above, as taught by Alao, for the predictable result of including purchase decision information in a profile to improve the quality and accuracy of the subscriber profile information used to target information (Alao – paragraph [0053]).


Claims 91 and 92 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nemirofsky and Clark further in view of Shoff et al. (Patent No US 6,240,555). Hereinafter, referenced as Shoff.

Regarding claim 91, Nemirofsky and Clark discloses a method as set forth in claim 6; moreover, Nemirofsky discloses that said information is delivered to said network user while the mobile device operated in a second monde (Paragraph [0051]; access email, on-line portal, etc. to download the look up results 316 to the user’s client 
However, it is noted that Nemirofsky and Clark are silent to explicitly disclose that said information is delivered to said network user via the same internet protocol network.
Nevertheless, in a similar field of endeavor Shoff discloses that said information is delivered to said network user via the same (figure 2; network 32) internet protocol network (Col. 9 lines 30-40 and 60-65, figure 6; distributing interactive content which may be distributed and presented in two different modes: automatic or with a viewer activation required. Wherein the distribution network 32 may be internet service provider network; col. 7 lines 9-35 figures 2 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nemirofsky and Clark by specifically providing the elements mentioned above, as taught by Shoff, for the predictable result of presenting supplemental information in different manners which may be more suitable for different types of users, increasing user satisfaction with the additional content presentation scheme.

Regarding claim 92, Nemirofsky, Clark and Shoff disclose a method as set forth in claim 91; moreover, Nemirofsky discloses that said first mode comprises passive broadcast streaming (Figure 6; lookup request is received while watching 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423